United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2098
                                   ___________

Yvette Mosley,                        *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                          Submitted: October 7, 1998

                               Filed: October 23, 1998
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

      Yvette Mosley appeals from the final judgment entered in the District Court1 for
the Eastern District of Missouri, which affirmed the Commissioner’s decision to deny


      1
        The Honorable George F. Gunn, Jr., late a United States District Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
Honorable Thomas C. Mummert III, United States Magistrate Judge for the Eastern
District of Missouri.
Mosley disability insurance benefits and supplemental security income. Having
carefully reviewed the record and the parties’ submissions, we affirm the judgment of
the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-